DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2021 has been entered.
 
Allowable Subject Matter
3.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Berge discloses A method for configuring impedance of memory interfaces, performed by a processing unit when loading and executing program codes of a (e.g., configuration logic adjusts the slew rate and/or the I/O impedance for the driver which transmits the received data onto the data bus.  the configuration logic may update internal registers that set the I/O impedance, para 0026; the driver 305 may use a different data interface, para 0034), software or firmware module (e.g., configuration logic 110 may be firmware, hardware, software, or some combination thereof, 0023) wherein the processing unit is coupled to a 

setting a second impedance value associated with a driver variable resistance for the second transmitter to a second default value (e.g., the driver impedance may be set, para 0015);

performing tests for a plurality of first test combinations (e.g., the configuration logic may perform a testing or configuration phase when a communication system is first powered on.  The configuration logic may test the different possible combinations of the I/O impedances and slew rates for the driver and see which combinations result in the chips accurately receiving test data and for which data transmission rates, para 0027); and

storing a test result for each first test combination in a predefined location, thereby enabling a calibration host to obtain the test result for each first test combination (e.g., Chart 800 lists possible resistance values of a dynamic termination resistor at row 805 and possible combinations of I/O impedance and slew rate of a driver at row 810., para 0058).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
setting a first impedance value associated with an on-die termination (ODT) for the first receiver to a first default value for a first training process, wherein the first receiver of the memory' interface of a controller receives signals from the second transmitter of the memory device;
in which each first test combination comprises a third impedance value associated with a driver variable resistance for the first transmitter and a fourth, impedance value associated with an ODT for the second receiver, wherein the first transmitter of the memory' interface of the controller sends signals to the second receiver of the memory' device; and
in a predefined location of the SRAM, thereby enabling a calibration host to obtain the test result for each first test combination from the SRAM through the calibration interface,

varying the driver variable resistance for the first transmitter according to the corresponding third impedance value;
varying the ODT for the second receiver according to the corresponding fourth Impedance value: and
performing the tests when the ODT for the first receiver is fixed to the first default value, and the driver variable resistance for .the second transmitter is fixed to the second default value.

Claims 2-8 are allowable based on dependency from claim 1.

Claim 9.    Berge discloses A non-transitory computer program product for configuring impedance of memory interfaces when executed by a processing unit, wherein the processing unit is (e.g., configuration logic adjusts the slew rate and/or the I/O impedance for the driver which transmits the received data onto the data bus.  the configuration logic may update internal registers that set the I/O impedance, para 0026; the driver 305 may use a different data interface, para 0034; configuration logic 110 may be firmware, hardware, software, or some combination thereof, 0023) coupled to a memory interface, and a calibration interface, the memory interface is coupled to a memory device and comprises a first transmitter and a first receiver, and the memory device comprises a second transmitter and a second receiver (e.g., transmitted from the driver 105 to a chip 130, para 0018) the method comprising:

set a second impedance value associated with a driver variable resistance for the second transmitter to a second default value (e.g., the driver impedance may be set, para 0015);

perform tests for a plurality of first test combinations for the first training process, (e.g., the configuration logic may perform a testing or configuration phase when a communication system is first powered on.  The configuration logic may test the different possible combinations of the 

store a test result for each first test combination (e.g., Chart 800 lists possible resistance values of a dynamic termination resistor at row 805 and possible combinations of I/O impedance and slew rate of a driver at row 810., para 0058).

For claim 9, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
	set a first impedance value associated with an on-die termination (ODT) for the first receiver to a first default value for a first training process, wherein the first receiver of the memory interface of a controller receives signals from the second transmitter of the memory device;
in which each first test combination comprises a third impedance value associated with a driver variable resistance for the first transmitter and a fourth impedance value associated with an GDT for the second receiver, wherein the first, transmitter of the memory interface of the controller sends signals to the second receiver of the memory device,
in a predefined location of the SRAM, thereby enabling a calibration host to obtain the test result for each first test combination from the SRAM through the calibration interface
wherein the first training process comprises a plurality of iterations, and each iteration corresponding to one first test combination comprises: 
varying the driver variable resistance for the first transmitter according to the corresponding third impedance value;
varying the ODT for the second receiver according to the corresponding fourth impedance value; and
performing the tests when the ODT for the first receiver is fixed to the first default value, and the driver variable resistance for the second transmitter is fixed to the second default value.

Claims 10-14 are allowable based on dependency from claim 9.

Claim 15.   Berge discloses An apparatus for configuring impedance of memory interfaces (e.g., configuration logic adjusts the slew rate and/or the I/O impedance for the driver which transmits the received data onto the data bus.  the configuration logic may update internal registers that set the I/O impedance, para 0026; the driver 305 may use a different data interface, para 0034),
 
a controller (e.g., the driver 305 may use a different data interface to transmit the control signal 325 to the termination resistor 320 than the data interface used to transmit received data on the shared bus 125, 0034), comprising:
 
a processing unit, coupled to the memory interface, the calibration interface (e.g., transmitted from the driver 105 to a chip 130, para 0018; control signal 325 to the termination resistor 320 than the data interface used to transmit received data on the shared bus 125, 0034) the method comprising:

perform tests for a plurality of first test combinations, (e.g., the configuration logic may perform a testing or configuration phase when a communication system is first powered on.  The configuration logic may test the different possible combinations of the I/O impedances and slew rates for the driver and see which combinations result in the chips accurately receiving test data and for which data transmission rates, para 0027); and

store a test result for each first test combination in a predefined location, thereby enabling a calibration host to obtain the test result for each first test combination through the calibration interface (e.g., Chart 800 lists possible resistance values of a dynamic termination resistor at row 805 and possible combinations of I/O impedance and slew rate of a driver at row 810., para 0058).

For claim 15, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

	a calibration interface, coupled to a host;
	a static random access memory (SRAM); and
the SRAM, arranged to operably set a first impedance value associated with an on-die termination (ODT) for the first receiver to a first default value for a first training process, wherein the first receiver receives signals from a second transmitter of the memory' device; set a second impedance value associated with a driver' variable resistance for the second transmitter to a second default value for the first training process; perform tests for a plurality of first test combinations for the first training process, in which each first test combination comprises a third impedance value associated with a driver variable resistance for the first transmitter and a fourth impedance value associated with an ODT for the second receiver, wherein the first transmitter sends signals to a second receiver of the memory device; and store a test result for each first test combination in a predefined location of the SRAM, thereby enabling a calibration host to obtain the test result for each, first test combination from the SRAM through the calibration interface,
wherein the first training process comprises a. plurality of iterations, and each iteration corresponding to one first test combination comprises: 
varying the driver variable resistance for the first transmitter according to the corresponding third impedance value;
varying the ODT for the second receiver according to the corresponding fourth impedance value; and
performing the tests when the ODT for the first, receiver is fixed to the first default value and the driver variable resistance for the second transmitter is fixed to the second default value.

Claims 16-20 are allowable based on dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/GAUTAM SAIN/Primary Examiner, Art Unit 2135